Citation Nr: 0208379	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-13 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a skin disease to 
include chloracne.

2. Entitlement to service connection for residuals of a right 
foot injury.

3. Entitlement to service connection for gastrointestinal 
disability to include ulcers and hepatitis.

4. Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

The veteran's Substantive Appeal, VA Form 9, was submitted in 
July 1999.  It indicates that the veteran wanted a personal 
hearing before a member of the Board at the RO.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
hearing, or if he fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




